DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendment filed 12/17/2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The drawings filed 12/22/2017 are objected as they show details which are not described in the specification as originally filed. Specifically figure 6 shows a specific number of elements and relative placement of the elements in a housing which is not described in the specification as originally filed. 
Status of the Claims
3.	The status of the claims as filed in the reply dated 4/7/2021 are as follows:
	Claims 1-4, 8, 9, and 20 are amended,
	Claims 6, 10-13, and 21-24 are canceled,
	Claims 25-32 are new,
	Claims 1-5, 7-9, 14-20, and 25-32 are currently pending.
Claim Objections
4.	Claim 32 is objected to because of the following informalities: 
Claim 32 recites “at least one fixture.” in line 2, which appears to be a typographical error. For Examining purposes the limitation will be omitted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wings (U.S. Patent No. 6,789,608, previously cited) in view of Koivuluoma et al. (U.S. Patent Publication No. 2011/0272319, “Koivuluoma”, previously cited) in view of Goodman (U.S. Patent Publication No. 2011/0286724, previously cited).

Regarding Claim 1, Wiggs discloses an element for a thermal energy storage (fig 6), the element comprising:
an outer shell (9), wherein the outer shell (9, 10) is closed in one end (at 10);
a hardened concrete solid thermal storage medium (7, col 6, line 47); and
a pipe heat exchanger (3, 4, 5) embedded into the hardened concrete solid thermal storage medium (fig 6);
However, Wiggs does not explicitly disclose wherein the outer shell is metal and wherein the outer metal shell has a closed end and a wall having a thickness of 0.1-1mm. However, such materials are old and well known. For Example, Koivuluoma teaches an enclosure (fig 1) wherein the outer steel shell (1) which is closed at the end has a thickness of .5-5mm (¶ 0026). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide a .5 thick steel for the outer shell and 
Wiggs, as modified, does not explicitly disclose wherein the hardened concrete solid thermal storage medium completely fills the entire volume inside the outer shell from an outer surface of the pipe heat exchanger to an inner surface of the outer shell around and below the pipe heat exchanger and between sections of the pipe heat exchanger up to an end of the element from where the inlet and the outlet of the pipe heat exchanger extend out from the concrete, as seen with the element in a vertical orientation. Rather, Wiggs teaches providing element 6 in the volume. Goodman, however, teaches an element for a thermal energy storage (fig 6) wherein hardened concrete solid thermal storage medium (14, ¶0038) completely fills the entire volume from an outer surface of a pipe heat exchanger (16, 18) to an outer surface (of 12). It would have been obvious to a person of ordinary skill in the art for Wiggs, as modified, to have the concrete fill the entire volume in order to reduce manufacturing complexity and improve the thermal storage capacity of the device. This would result in the concrete filling the entire volume around and below the pipe heat exchanger and between sections of the pipe heat exchanger up to an end of the element from where the inlet and the outlet of the pipe heat exchanger extend out from the concrete, as seen with the element in a vertical orientation (as shown in fig 6, Wiggs). 

Regarding Claim 2, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. Wiggs, as modified, further discloses the outer metal shell (9, 10, Wiggs) is a metal shell (as taught by Koivuluoma, see rejection of claim 1 above) having a cross section which is circular (see fig 5, Wiggs).

Regarding Claim 3, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. Wiggs, as modified, further discloses wherein the outer metal shell (9, 10, Wiggs) is open in one end (see annotated fig 6 below, Wiggs).


    PNG
    media_image1.png
    686
    489
    media_image1.png
    Greyscale


Regarding Claim 18, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. However, they do not explicitly disclose wherein a Reynold's number for a flow through the at least one embedded pipe heat exchanger is greater than 4000. However, since the flow would inherently have a Reynold's number dependent on factors such as the flow velocity and pipe diameter, the exact range of the Reynold’s number is considered a result effective variable, i.e. a variable which achieves a recognized result. In this case the .

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs, Koivuluoma, and Goodman as applied to claim 1 above, and further in view of McCavour (U.S. Patent No. 5,833,394, previously cited).

Regarding Claim 4, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. However, they do not explicitly disclose wherein the outer metal shell is a corrugated metal shell, with regular corrugations. However, the use of corrugated metal is old and well known. For example, McCavour teaches providing an outer metal shell (24) which is corrugated with regular corrugations (fig 12) and teaches that corrugated metal shells are durable, economical, and flexible (col 1, lines 15-24). Thus it would have been obvious to a person of ordinary skill in the art for Wiggs, as modified, to provide a corrugated metal shell with regular corrugations in order to improve the durability of the device. 

8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs, Koivuluoma, and Goodman as applied to claim 1 above, and further in view of Yamaguchi (Japanese Patent Publication JP2008-281320A, previously cited).

Regarding Claim 5, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. However, they do not explicitly disclose an embedded electric heating element. Yamaguchi, however, discloses a thermal storage device (fig 8) comprising an electric heating element (8) embedded in hardened concrete (¶ 0009). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide the electric heating element of Yamaguchi in order to allow for additional heat storage. 

9.	Claims 7-9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs, Koivuluoma, and Goodman as applied to claim 1 above, and further in view of Bergan (U.S. Patent Publication No. 2014/0110080, previously cited).

Regarding Claim 7, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. However, Wiggs, as modified, does not explicitly disclose wherein a pipe heat exchanger, in the form of an open end smaller diameter pipe section arranged inside a larger diameter closed end pipe section. However, such configurations are old and well known in the art of heat storage. For example, Bergan discloses an element (fig 13) wherein a pipe heat exchanger, in the form of an open end smaller diameter pipe section arranged inside a larger diameter closed end pipe section (see annotated fig 13 below). Bergan teaches this as an alternative to a U-configuration (fig 9, page 18, line 29 – page 19, line 29) such as in Wiggs (3,4, 5, fig 6). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide the heat 


    PNG
    media_image2.png
    772
    354
    media_image2.png
    Greyscale



Regarding Claim 8, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. Wiggs, as modified, does not explicitly disclose wherein the heat exchanger comprise at least one embedded pipe heat exchanger shaped as a U-shaped pipe section of uniform pipe dimeter, and wherein the pipe heat exchanger, for a full distance between an inlet and an outlet of the pipe heat exchanger. Bergan, however, discloses providing wherein the heat exchanger (fig 12) comprises two embedded pipe heat exchangers shaped as a 
However, Wiggs, as modified, does not explicitly disclose wherein the pipe heat exchanger, for a full distance between an inlet and an outlet of the pipe heat exchanger has a uniform pipe diameter small enough for turbulent flow, as related to a flow rate of a heat transfer fluid passing through the embedded pipe heat exchanger and as determined by a range of the Reynolds number. However, since the flow would inherently have a Reynold's number dependent on factors such as the flow velocity and pipe diameter, the exact range of the Reynold’s number is considered a result effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the Reynold’s number will affect the heat exchange efficiency of the fluid. It is not inventive to determine the optimal Reynold's number via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to have the Reynold's number for a flow through the at least one embedded pipe heat exchanger be in the turbulent range.

Regarding Claim 9, the combination of Wiggs, Koivuluoma, and Goodman disclose all previous claim limitations. Wiggs, as modified, further discloses wherein the outer metal shell (9, 10, Wiggs) is a circular cross section shape and has a bottom cap (10, fig 6), wherein the outer metal shell is a steel shell having a wall thickness of 0.1-1mm which has been formed into 
However, they do not explicitly disclose wherein the heat exchanger comprises imbedded pipe heat exchangers for heat input and output, arranged with connections or ends from one side of the element. Bergan, however, discloses an element (fig 12) wherein embedded diameter pipe heat exchanger comprises two U-shaped pipe section arranged in hardened concrete thermal storage medium (fig 12). Bergan teaches this as an alternative to a U-configuration (fig 9, page 18, line 29 – page 19, line 29) such as in Wiggs (3,4,5, fig 6). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide the heat exchanger configuration of Bergan in to enhance the heat exchange capacity of the system. 

Regarding Claim 16, the combination of Wiggs, Koivuluoma, Goodman, and Bergan discloses all previous claim limitations. Wiggs, as modified, further disclose two U-shaped pipe seconds arranged in parallel in the hardened concrete thermal storage medium (such as taught by Bergan, see rejection of claim 8 above). 
	
Regarding Claim 17, the combination of Wiggs, Koivuluoma, and Goodman disclose all previous claim limitations. Wiggs, as modified, further discloses wherein the wall thickness is 0.5 mm (such as taught by Koivuluoma, see rejection of claim 1). 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs, Koivuluoma, and Goodman as applied to claim 1 above, in view of Lipinski (UK Patent Publication GB2489011A, previously cited).

	Regarding Claim 14 the combination of Wiggs, Koivuluoma, and Goodman disclose all previous claim limitations. Wiggs further discloses a plurality of the elements (see col 4, lines 39-56) and pipe heat exchangers embedded for the full distance between an inlet and an outlet in concrete solid thermal storage material of the elements (fig 1).
However, they do not explicitly disclose a thermally insulated housing or piping extending outside the thermally insulated housing. Lipinski, however, discloses a thermal energy storage (fig 3) wherein elements (3) are in a thermally insulated housing (2, page 4, line 1) with piping (3a, 3b, Fig 3) extending outside the thermally insulated housing. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide a thermal insulated housing such as taught by Lipinski in order to allow for a greater thermal storage capacity in the concrete. 

Regarding Claim 15, the combination of Wiggs, Koivuluoma, Goodman, and Lipinski discloses all previous claim limitations. Wiggs, as modified, does not explicitly disclose a phase change material, arranged in the housing of the storage, between the elements. Lipinski, however, discloses a phase change material (20), arranged in the housing of the storage (2), between the elements (3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide the phase change material of Lipinski in order to provided additional heat storage.  
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. Patent No. 6,789,608, previously cited) in view of Goodman (U.S. Patent Publication No. 2011/0286724).

Regarding Claim 19, Wiggs discloses an element for a thermal energy storage (fig 6), the element comprising:
an outer shell (9, 10), wherein the outer shell is closed in one end (at 10);
an inlet and an outlet of a pipe heat exchanger (see annotated fig 6 below), said inlet and outlet extending out from the element in one end of the element only (fig 6);
wherein the outer shell is filled with solid materials (7, 3, 4, 5);	
However, Wiggs does not explicitly disclose wherein the solid materials consists of: a hardened concrete solid thermal storage medium and pipe heat exchanger. Rather Wiggs teaches the solid material consists of: a hardened concrete solid thermal storage medium (7), pipe heat exchanger (3, 4, 5) and an insulating element (6). Goodman, however, teaches an element for a thermal energy storage (fig 6) wherein solid the materials consist of: a hardened concrete solid thermal storage medium (14, ¶0038) and pipe heat exchanger (16, 18) It would have been obvious to a person of ordinary skill in the art for Wiggs to have the solid materials consist of only the concrete and pipe heat exchanger in order to reduce manufacturing complexity and improve the thermal storage capacity of the device. 


    PNG
    media_image3.png
    686
    489
    media_image3.png
    Greyscale



12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs (U.S. Patent No. 6,789,608, previously cited) in view of Koivuluoma et al. (U.S. Patent Publication No. 2011/0272319, “Koivuluoma”, previously cited).

Regarding Claim 20, Wiggs discloses an element for a thermal energy storage (fig 6), the element comprising:

wherein the outer shell is filled with solid materials consisting of: a hardened concrete solid thermal storage medium (7); 
at least one spacer (6); and	
a pipe heat exchanger (3, 4).
However, Wiggs does not explicitly disclose wherein the outer shell is metal and wherein the outer metal shell and a wall having a thickness of 0.1-1mm. However, such materials are old and well known. For Example, Koivuluoma teaches an enclosure (fig 1) wherein the outer shell (1) is a steel and can have a thickness of .5-5mm (¶ 0026). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Wiggs, as modified, to provide a .5 thick steel for the outer shell, in in order to reduce manufacturing cost by providing a relatively thin shell and have it be made of steel which is relatively inexpensive.

13.	Claims 25, 26, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs, Koivuluoma, and Goodman as applied to claim 1 above, and further in view of Voigt et al. (German Patent Publication DE102009036550A1, “Voigt”).

Regarding Claim 25, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. However, they do not explicitly disclose wherein the element is 

Regarding Claim 26, the combination of Wiggs, Koivuluoma, Goodman, and Voigt discloses all previous claim limitations. Wiggs, as modified, further discloses wherein the element is designed for an operating temperature within the range 100 or 200 to 550ºC (400 ºC, see rejection of claim 25 above).

Regarding Claim 29, the combination of Wiggs, Koivuluoma, and Goodman discloses all previous claim limitations. However, they do not explicitly disclose wherein the element is operated within a temperature range -40 to 1000ºC. Voigt, however, discloses an element for thermal storage (fig 1) which is designed for an operating temperature of 400ºC (¶0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wiggs, as modified, to have the element operated at 400 ºC in order to allow for optimal heat storage at that temperature. 

Regarding Claim 30, the combination of Wiggs, Koivuluoma, Goodman, and Voigt discloses all previous claim limitations. Wiggs, as modified, further discloses wherein the element is designed to operate in a temperature range of 100 or 200 to 550ºC (400 ºC, see rejection of claim 29 above).

14.	Claims 27, 28, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs, Koivuluoma, Goodman, and Lipinski as applied to claim 14 above, and further in view of Voigt et al. (German Patent Publication DE102009036550A1, “Voigt”).

Regarding Claim 27, the combination of Wiggs, Koivuluoma, Goodman, and Lipinski discloses all previous claim limitations. However, they do not explicitly disclose wherein the element is designed for an operating temperature within the range -40 to 1000ºC. Voigt, however, discloses an element for thermal storage (fig 1) which is designed for an operating temperature of 400ºC (¶0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wiggs, as modified, to have the operating temperature be 400 ºC in order to allow for optimal heat storage at that temperature. 

Regarding Claim 28, the combination of Wiggs, Koivuluoma, Goodman, Lipinski, and Voigt discloses all previous claim limitations. Wiggs, as modified, further discloses wherein the element is designed for an operating temperature within the range 100 or 200 to 550ºC (400 ºC, see rejection of claim 25 above).

Regarding Claim 31, the combination of Wiggs, Koivuluoma, Goodman, and Lipinski discloses all previous claim limitations. However, they do not explicitly disclose wherein the element is operated within a temperature range -40 to 1000ºC. Voigt, however, discloses an element for thermal storage (fig 1) which is designed for an operating temperature of 400ºC (¶0060). It would have been obvious to a person of ordinary skill in the art before the effective 

Regarding Claim 32, the combination of Wiggs, Koivuluoma, Goodman, Lipinski, and Voigt discloses all previous claim limitations. Wiggs, as modified, further discloses wherein the element is designed to operate in a temperature range of 100 or 200 to 550ºC (400 ºC, see rejection of claim 29 above).

Response to Arguments
15.	Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 7-8) that the objection to figures 6-8 submitted 12/22/2020 should be withdrawn as support for the drawing can be found in paragraphs 0031(for figure 6),0030(for figure 7), and 0017(for figure 8). Upon further review figures 7 and 8 are sufficiently supported in the specification as originally filed. However, the objection of claim 6 remains as the subject matter represented is not supported in the originally filed specification, as this figure show relative placements of the elements within a housing which is not found in the originally filed specification. 
b.	Applicant argues (pages 8-9) that the 112(b) rejections of claims 1, 5, and 19 should be withdrawn as the specification describes the electric heater and plugs as optional. Upon further review these rejections have been withdrawn as the elements are described as optional in paragraphs 0031 and 0039 in published applicant. 
Applicant argues (page 9) that the element of Wiggs is not easily scaled up and down or replacements, and further does not teach insulation on the shell or tubes. However, these features are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues (page 10) that a person of ordinary skill in the art would know that to fill “any void space” in Wiggs would require a mixture of material rather than just concrete,  as concrete would likely result in voids. The Examiner respectfully disagrees; there is nothing Wiggs that would suggest that the concrete provided as thermal storage material would result in cavitation in the concrete. Further, Goodman is relied upon to teach having the volume of the shell consist of concrete and thus without voids. 
Applicant argues (page 10) that the base (10) of Wiggs is different than an outer shell as extends over a large vertical distance and would clearly not be 0.1-1mm thick as now required, further no thin outer shell wall of 0.1-1mm is known in Wiggs. However, previously cited Koivuluoma is now being relied upon to teach a closed end and wall with thicknesses of 0.1-1mm. 
Applicant argues (page 11) that a person of ordinary skill would not combine Wiggs and Goodman, as Goodman teaches less insulation than Wiggs. Goodman further teaches unfavorable longitudinal and transverse heat gradients that will strain the elements and make them prone to cracking and malfunction. The Examiner respectfully disagrees; Goodman is relied upon to teach only providing concrete between the heat exchanger pipes and outer shell. This is combinable with Wiggs as it would reduce . 
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763